—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered June 25, 1991, which denied defendant-appellant Finkel’s motion to renew and reargue, unanimously affirmed without costs.
Since the angiogram procedure was initiated upon appellant’s recommendation assertedly without disclosing the risks thereof, and the fact that appellant’s associate admitted plaintiff to defendant hospital and ordered the test raise issues of fact as to appellant’s liability for the alleged acts of malpractice. Concur — Ellerin, J. P., Wallach, Kupferman and Asch, JJ.